Case 19-21018-jrs     Doc 42     Filed 06/17/20 Entered 06/17/20 14:11:37        Desc Main
                                 Document      Page 1 of 5




 IT IS ORDERED as set forth below:



 Date: June 17, 2020
                                                  _____________________________________
                                                              James R. Sacca
                                                        U.S. Bankruptcy Court Judge

 _______________________________________________________________


                          UNITED STATES BANKRUPTCY COURT
                           NORTHERN DISTRICT OF GEORGIA
                                GAINESVILLE DIVISION

  IN RE:                                      ) CASE NO. 19-21018-JRS
                                              )
  RALPH EDWARD JESTER,                        ) CHAPTER 13
                                              )
           Debtor.                            )
                                              )
                                              )
  U.S. BANK TRUST NATIONAL                    ) CONTESTED MATTER
  ASSOCIATION, AS TRUSTEE OF                  )
  THE LODGE SERIES IV TRUST,                  )
                                              )
           Movant,                            )
                                              )
  vs.                                         )
                                              )
  RALPH EDWARD JESTER,                        )
  NANCY J. WHALEY, Trustee,                   )
                                              )
           Respondents.                       )
                                              )

                                    CONSENT ORDER
           U.S. Bank Trust National Association, as Trustee of the Lodge Series III Trust,

  c/o SN Servicing Corporation, its servicing agent ("Movant"), filed a Motion for Relief
Case 19-21018-jrs    Doc 42    Filed 06/17/20 Entered 06/17/20 14:11:37          Desc Main
                               Document      Page 2 of 5




  from Stay on May 6, 2020 (Doc. No. 38) (“Motion”), and the hearing on the Motion was

  scheduled for June 11, 2020 at 10:30 a.m. Movant and Debtor have consented to the

  terms herein without any opposition from the Chapter 13 Trustee, and good cause has

  been shown. Accordingly, it is hereby

         ORDERED AND ADJUDGED as follows:

                                             1.

         Debtor acknowledges being delinquent on the post-petition payments as set forth

  under the terms and conditions of the subject loan documents attached to the Motion and

  incorporated herein by reference ("Loan Documents"). The arrearage is in the amount of

  $9,065.79 and consists of the post-petition payments for January 2020 through and

  including May 2020 in the amount of $1,628.31 each, and $850.00 attorney’s fees and

  $181.00 costs incurred by Movant in bringing the Motion, minus $106.76 in suspense.

                                             2.

         All payments made pursuant to this Consent Order shall have the subject loan

  number xxxxxx5709 written thereon and shall be made payable and remitted directly to

  Movant, c/o Rushmore Loan Management Services, LLC, Attn: Bankruptcy Department,

  P.O. Box 52708, Irvine, CA 92619-2708. Debtor shall remit $4,000.00 in certified funds

  instanter and shall then cure the balance of the post-petition arrearage by remitting

  $422.15 on or before the fifteenth day of each month for the period of June 2020 through
  and including April 2021, and $422.14 on or before May 15, 2021.

                                             3.
         Debtor shall make all payments under this Consent Order in strict compliance

  with the terms herein and shall make the post-petition payments for June 2020 through
  and including May 2021 in strict compliance with the terms of the Loan Documents.
Case 19-21018-jrs     Doc 42     Filed 06/17/20 Entered 06/17/20 14:11:37            Desc Main
                                 Document      Page 3 of 5




                                               4.

         In the event of a default on any of the payments set forth in Paragraphs Two or

  Three above, Movant or Movant’s counsel shall give written notice, by first class mail to

  Debtor and via email to Debtor's counsel, of Debtor's default and right to cure the default

  within ten (10) days from Debtor's receipt of the written notice.          Debtor shall be

  presumed to have received the written notice on the fifth (5th) calendar day following

  mailing of said notice by Movant or Movant’s counsel provided that said notice was

  properly addressed and that sufficient postage was affixed thereto. Movant shall be

  entitled to attorney’s fees of $85.00 per default notice, plus mailing costs. Upon Debtor's

  failure to cure within the ten-day period, Movant or Movant’s counsel may file an

  affidavit of default and a delinquency motion, both to be served upon Debtor, Debtor's

  counsel, and the Chapter 13 Trustee. The Chapter 13 Trustee shall have twenty (20) days

  from the date the Delinquency Motion is filed to file a motion to convert this case to a

  Chapter 7. If a motion to convert is not filed within the requisite time, then this Court

  may, without further notice or hearing, enter an order that terminates the automatic stay as

  follows:

         a) The Motion is granted;
         b) The stay set forth in FBR 4001(a)(3) is waived, and the automatic stay
         is terminated as to Movant so that it may pursue and enforce under non-
         bankruptcy law any and all rights it has in and to that certain real property,
         as more particularly described in the Loan Documents, commonly known
         as 801 Carmon Court, Winder, GA 30680 (“Real Property"), including,
         but not limited to, advertising and conducting a foreclosure sale, seeking
         confirmation of the sale in order to pursue any deficiency, and seeking
         possession of the Real Property. However, Movant and/or its successors
         and assigns may offer, provide, and enter into a potential forbearance
         agreement, loan modification, refinance agreement, short sale, deed in lieu
         of foreclosure, or any other type of loan workout/loss mitigation
         agreement. Movant may contact Debtor via telephone or written
         correspondence to offer any such agreements; and
         c) The Chapter 13 Trustee shall cease funding Movant's pre-petition claim.
         Upon completion of any foreclosure sale by Movant during the pendency
         of this case, all proceeds exceeding Movant’s lawful debt that would
Case 19-21018-jrs       Doc 42   Filed 06/17/20 Entered 06/17/20 14:11:37           Desc Main
                                 Document      Page 4 of 5



         otherwise be payable to the Debtor shall be promptly remitted to the
         Chapter 13 Trustee. Movant is granted leave to seek allowance of a
         deficiency claim, if appropriate, but Debtor and the Chapter 13 Trustee
         shall be entitled to object to said deficiency claim.

                                   [END OF DOCUMENT]

  PREPARED BY AND CONSENTED TO:
  Attorney for Movant

         /s/
  Marc E. Ripps
  Georgia Bar No. 606515

  P.O. Box 923533
  Norcross, Georgia 30010-3533
  (770) 448-5377
  Email: meratl@aol.com

  CONSENTED TO:
  Attorney for Debtor

         /s/
  Schuyler Elliott               (By Marc E. Ripps, Esq. with express permission)
  Georgia Bar No. 244002

  Schuyler Elliott & Associates, Inc.
  The Mecca Building
  2024 Beaver Ruin Road
  Norcross, GA 30071
  (770) 209-7999
  Email: semecca@aol.com

  NO OPPOSITION:
  Chapter 13 Trustee

         /s/
  Eric W. Roach                (By Marc E. Ripps, Esq. with express permission)
  Georgia Bar No. 143194
  Attorney for the Chapter 13 Trustee

  Suite 120
  303 Peachtree Center Avenue
  Atlanta, GA 30303
  (678) 992-1201
  Email: eroach@njwtrustee.com
Case 19-21018-jrs    Doc 42     Filed 06/17/20 Entered 06/17/20 14:11:37   Desc Main
                                Document      Page 5 of 5



                    DISTRIBUTION LIST ON CONSENT ORDER

         Pursuant to LR 9013-3(c) NDGa., the Consent Order shall be served upon the
  following parties in interest:

         Marc E. Ripps, Esq.
         P.O. Box 923533
         Norcross, Georgia 30010-3533

         Nancy J. Whaley, Esq.
         Chapter 13 Trustee
         303 Peachtree Center Avenue
         Suite 120, SunTrust Garden Plaza
         Atlanta, GA 30303

         Schuyler Elliott, Esq.
         Schuyler Elliott & Associates, Inc.
         The Mecca Building
         2024 Beaver Ruin Road
         Norcross, GA 30071

         Ralph Edward Jester
         801 Carmon Court
         Winder, GA 30680
